Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140401                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  VIVIAN ATKINS,                                                                                           Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 140401
                                                                    COA: 288461
                                                                    Wayne CC: 07-721025-NI
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION, d/b/a
  SMART,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 22, 2009
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether written notice of the plaintiff’s no-fault
  claim, together with SMART’s knowledge of facts that could give rise to a tort claim by
  the plaintiff, constituted written notice of her tort claim sufficient to comply with MCL
  124.419. The parties may file supplemental briefs within 42 days of the date of this
  order, but they should not submit mere restatements of their application papers.

          The Michigan Association for Justice and the Michigan Defense Trial Counsel,
  Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
           t0615                                                               Clerk